PER CURIAM.
The State appeals an order quashing an information charging the defendant Helen Eiland McGowan with manslaughter.
The information substantially follows a form of such an information set out in the opinion in Patterson v. State, 1937, 128 Fla. 539, 175 So. 730. Although the wording is awkward, redundant, and leaves much to be desired from a rhetorical and grammatical standpoint and is in the conjunctive, it has been approved by our courts.
The information alleges all essential elements of the crime of manslaughter as set forth in § 782.07, F.S.A. Section 923.03(d), F.S.A., adopted in 1939, provides a form of information for manslaughter that is sufficient. Informations should fol*739low substantially the statutory form, but the fact that an information does not do so but does contain all essential elements is no grounds to quash said information.
Accordingly, the cause is reversed.
ANDREWS, Acting C. J., LILES, J., and PHILLIPS, CHARLES M., Jr., Associate Judge, concur.